Citation Nr: 1205775	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to September 1985 and from February 2003 to December 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2006 by the Department of Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico Regional Office (RO).

In September 2008 and February 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current cervical spine disorder was not incurred in service, is not related to service, or any incident therein, and any congenital defects have not been aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).

In December 2005 and October 2008 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  In October 2008, a notice pursuant to Dingess was sent to the Veteran by the RO.  No prejudice has been alleged in the timing of this latter notice, and none is apparent from the record; and the claim has been readjudicated during the course of this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

For historical purposes, in the February 2010 decision, the Board denied the Veteran's claim relying on an April 2009 VA spine examination which determined the Veteran's current cervical spine disorder was less likely as not cause by or related to his military service.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claim (Court).  In the July 2010 Order, the Court vacated the Board's February 2010 decision and remanded the matter to the Board for compliance with the instructions in the Motion for Remand submitted in May 2010.  The Motion for Remand noted that the examiner who conducted an April 2009 VA spine examination determined there was a possible non-traumatic etiology prior to military service which had not been addressed by the Board.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1137. In order to rebut the presumption of soundness, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2010).  An exception is made is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In June 2006, the RO denied the Veteran's claim based on lack of a current diagnosis.  See, e.g., July 2006 Rating Decision.  However, the medical evidence established that in December 2005 the Veteran has, in fact, been diagnosed with intervertebral osteochondrosis C5-C6 and paravertebral muscular spasm.  See December 2005 VA X-ray record.  Additionally, the evidence indicates that the Veteran fell and hit his head while in service.  See November 2003 service treatment record.  Although the November 2003 treatment record reported the Veteran's denial of neck pain, based on the nature of the injury, the existence of a current cervical spine disorder, and the short period of time between separation and the finding of a cervical spine disorder, the Board remanded this matter for further development in September 2008.

The Veteran underwent a VA examination in April 2009 per the September 2008 remand instructions.  A MRI revealed "straightening of the normal lordotic curve of the cervical spine.  There is narrowing of the C5-C6 intervertebral space.  There is spurring at the inferior endplate of C5."  The VA examiner diagnosed the Veteran with intervertebral osteochondrosis C5-C6 and opined that it was "less likely as not caused by or related to military service."  The "[u]ltimate cause for these condition is unknown, but most common cited [etiologic] factors are rapid growth, heredity, trauma, anatomic configuration and [dietary] imbalances; however, only anatomic conformation and heredity are well supported by scientific literature, hence the possibility of non traumative etiology prior to military service, such as hereditary factor, and anatomic configuration is also considered in the opinion and is more likely in the case."  See VA spine examination, dated April 2009.  

The examiner did not render an opinion as to whether a preexisting cervical spine disorder was possibly aggravated by the Veteran's military service.  Therefore, as stated above, following a Court order granting a motion to remand the Board's February 2010 decision denying the Veteran's claim, the Veteran was afforded another VA examination in April 2011.

At the examination, the Veteran reported history of fatigue, decreased motion, stiffness, spasms, and spine pain in the cervical area.  He stated the pain began around 2004 or 2005 at a pain scale of 5 out of 10.  The Veteran described moderate, constant, daily pain.  There were no reports of weakness or radiation of pain.  There were no incapacitating episodes of spine disease.  A physical examination revealed normal posture, head position, and symmetry in appearance.  There was no evidence of scoliosis or cervical spine ankylosis.  Objective abnormalities were noted as bilateral spasms, pain with motion, and tenderness.  There was no objective evidence of atrophy, guarding, or weakness.  The range of motion was 20 degrees flexion, 15 degrees extension, 15 degrees, left lateral flexion, 25 degrees left lateral rotation, 15 degrees right lateral flexion, 30 degrees right lateral rotation, and with objective evidence of pain on active range of motion and after repetitive motion.  A sensory examination revealed no abnormal findings.  See VA examination, dated April 2011.

A MRI and x-rays of the cervical spine revealed "no acute fracture line or dislocation identified from C1-C7.  Mild degenerative changes are present with anterior and posterior osteophyte formation at the lower cervical spine with associated narrowing of the C5-C6 intervertebral disc space.  The rest of the intervertebral disc spaces are preserved.  There is no prevertebral soft tissue swelling.  There is straightening of the normal cervical lordosis."  

The Veteran was diagnosed with intervertebral osteochondrosis C5-C6 by x-rays of the spine and straightening of the cervical lordosis (muscle spasm), degenerative changes in the cervical spine, posterior [osteophyte] and bulging of the annulus causing mild indentation on the thecal sac at C5-C6 and minimal bulging of the annulus at C3-C4, C4-C5, and C6-C7.  

Upon physical examination and review of the evidence of record, the examiner determined, "[t]here is no evidence of treatment due to a cervical spine condition up to more than [one] year after service pointing out clearly that in the absence of cervical complaints in service medical records, that condition of the cervical spine Veteran has occurred after his service."  Furthermore, "all induction exams available on the [claims file] are silent towards a cervical spine or neck pain condition pointing out to the fact that this Veteran was healthy with no neck or cervical pain before [being] activated to his [two] periods of service and that condition occurred several years after service.  Based on the absence of cervical spine or neck pain prior to his [two] activations one can get to a conclusion that in this particular case the cervical condition was not present prior to his service." 

Therefore, the VA examiner opined the Veteran's cervical spine disability "is not caused by or the result of or preexisted prior to beginning his active service in June of 1995" as his enlistment examinations were silent as to any cervical spine pain or complaints.  In addition, the VA examination opined the Veteran's "intervertebral osteochondrosis of C5-C6 is not at least as likely as not that the disability arose during his active military service" as the in-service treatment records and separation examination did not report any complaints of a cervical or neck pain following his head injury and "the findings of the MRI and x-rays of the cervical spine are more likely than not related to the natural process of aging."  Id. 

After consideration of the entire record and the relevant law, the Board finds that service connection for a cervical spine disability must be denied.  While the Veteran currently has a cervical spine disability, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any cervical spine disorder and service.  Specifically, the April 2011 VA examination provided negative nexus opinions regarding the issue of etiology and on the issue of aggravation of possible congenital defects.  In addition to the unfavorable opinion discussed above, there is no indication that cervical spine disability was diagnosed within a year of the Veteran's separation from service.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for his claim.

The Board has considered the statements submitted by the Veteran.  As a lay person, the Veteran is certainly competent to testify to his symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).   However, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, while the Veteran is competent to report that the existence of symptoms such as pain and the incident during service when he sustained a head injury, he is not competent to report a chronic disorder resulted from service.  In this case, the objective medical evidence does not establish that a disorder existed in-service and that his current condition is etiologically related to service. 

Although the Board is sympathetic to the Veteran's claim, even if the Board conceded in-service cervical spine injury, based on the normal findings at separation, the length of time between separation and initial treatment, and the lack of clear nexus opinion, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disorder is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


